Title: Thomas Jefferson to John Barnes, 29 June 1811
From: Jefferson, Thomas
To: Barnes, John


          
                  Dear Sir 
                   
                     Monticello 
                     June. 29. 11.
          
		   Your favor of June 18th is recieved as had been in due time that of Apr. 25. 
		  
		   
		  
		   
		  I now inclose you the July order on the bank of Pensva for Genl Kosciuzko’s July dividend. 
		   I inclosed to him one copy of the bill of exchange you sent me by mr Barlow, & a 2d by mr Warden, both then expected to sail shortly & in different vessels. I have not however as yet heard of the actual sailing of either.
			 
		   the newspapers say they are detained till the arrival of the Essex hourly expected. still I think it would be better if you, in your visit
			 to Philadelphia, could find some eligible conveyance for the 3d of Exchange, which with that view I now return to you.
			 
		   
		  
		  I recieved mrs Beckley’s letter in yours. presuming her unable to pay what is due to me, I mean not to have it mentioned to her again.
			 
		  
		  
		  
		  it’s reciept would always have been & still would be a sensible convenience to me, as small sums give me difficulty while I am devoting every thing to my Washington debt, in order to get out of the bank: but impossible things must be thought no more of.
			 
		   
		  
		  you did right in paying Barry the hundred Dollars. I
			 wonder mr Jefferson did not mention they were for him, as I had done in my 
                  
                  
                  
                  order. I thank you for your kind offer of service in Philada, but at present have nothing particular for that place. expecting that the harvest we are now reaping will clear me of the bank, I am looking forward to the time, not distant I hope, when I
			 may send to Philadelphia for every thing I use in my family. I pay 167 D. here for what costs 100.D. there. freight & charges add only 20. pr ct. if you could recommend any merchant there who would purchase for me on Commission as faithfully and kindly as you used to do, it would be a valuable service to me, as soon as I am in a
			 state to avail myself of it.
			 I learn with concern the
			 increase
			 of feebleness of which you complain.
			 I may sympathize in it the more
			 feelingly inasmuch as I am very sensible of it in myself. I have long lost the power of walking any distance, and feel that I do not ride now with as little fatigue as I used to do. providence is
			 kindly withdrawing by degrees the enjoiments of life that we may leave it without reluctance. I wish you had thought a
			 visit
			 to Monticello as friendly to your views of health as Philadelphia. I am persuaded it would have been as much so, and been recieved with more welcome in our tranquil situation, than the bustle & distraction of a great town will admit. try it the next
			 experiment you make with the same view, and follow afterwards the course which shall have proved itself most favorable, and accept in the mean time my prayers for a longer continuance of the
			 blessings of strength, health & happiness.
          
            Th:
            Jefferson
        